UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

X
VUZIX CORPORATION,

Plaintiff, Case No. l:l9-cv-00689-NRD

-against-

RICARDO ANTONIO PEARSON a/k/a
RICHARD PEARSON,

Defendant.

x

 

DECLARATION OF MATTHEW S. MARGOLIS IN OPPOSSITION
TO DEFENDANT’S MOTI()N TO DISMISS AND SPECIAL MOTION T() STRIKE

MATTHEW S. MARGOLIS, declares pursuant to 28 U.S.C. § 1746 and under penalty
of perjury, as follows:

l. I am currently the Director of Business Development and Strategic Relationships
for Plaintiff VuziX Corporation (“Vuzix”). I Was previously in the role of Director of
Communications and lnvestor Relations for Vuzix from February 2017 until February 2019. l
submit this declaration in opposition to Defendant Ricardo Antonio Pearson a/k/a Richard
Pearson’s (“Pearson”) motion to dismiss and special motion to strike. I am over the age of 18, and
I have personal knowledge of the facts stated in this declaration If called to testify, I Would testify
competently about the facts set forth herein.

2. Pearson has made numerous false and defamatory statements about me (and Vuzix)
in his March 2018 articles published via the Mox Reports and then Seeking Alpha. Contrary to
Pearson’s false and defamatory statements, I have not concealed my past employment history, I

Was not employed by “multiple fraudsters,” and I have not been behind “undisclosed promotions

on Vuzix.”

3. I have been employed in corporate finance for nearly two decades focusing on
corporate strategy, corporate strategic proj ects, financial planning and analysis, strategic reporting
and operational efficiencies to support executive management, company mandates and initiatives.
My previous employers such as Ernst and Young, Paychex and Excellus are primarily very mature
and very large companies with annual revenues that well exceed $1 billion dollars.

4. 1 have been investing in individual stocks, researching stocks and following the
market on a daily basis since I was 12 years old. The first company 1 invested in was Walt Disney
and the stock doubled while I was in college. The second company I invested in Was the Boston
Celtics, which not only paid a nice annual dividend, but was later acquired for a significant
premium to my cost basis in 2002.

5. In 2013, I started blogging for Seekz`ngAlpha and amassed nearly 2,100 followers
before my final article that was published in 2016. During my three years as a part-time investment
blogger, I was quickly recognized as an independent research expert in mobile technology
specifically related to Apple and Intel by various media outlets including multiple mentions by
The Wall Slreet Journal and Forbes as well as media mentions by the USA Today, Motley F 001
and CNN Money.

6. During my time as a part-time financial blogger from 2013 through 2016, l also
maintained full-time employment in corporate finance other than a 6-month period in 2015 when
I elected to take an extended break from the corporate office to spend time at home With my family.
Contrary to Pearson’s assertions, my Linkedln profile has always been available to the public and
I have never “concealed” it.

7. l\/Ioreover, and contrary to Pearson’s false assertions, l was never an employee of

Mark Gomes. 1 was a contract contributor to an investment newsletter platform called Wall Street

Forensics and earned commission from my subscribers My stock recommendations and weekly
newsletter for Wall Street Forensics subscribers were strictly my own opinion and based on my
own due diligence and it was not the Work product of Mr. Gomes or the company. Mr. Gomes
operated his own investment subscription service, and 1 was not involved in his business newsletter
or investment decisions or publications

8. 1 have never received compensation from any company that 1 have ever written on.
Also, 1 have never had a business relationship with 1RTH Communications and 1 have never been
compensated by IRTH Communications. Further, 1 have never been compensated by any company
that 1 have ever written on via Seeking Alpha or any other forum and 1 have always disclosed
whether 1 owned any stock in the companies that 1 have written about. -

9. For approximately six months during 2016, 1 dedicated three to five hours a week
of my time as a freelance consultant to support Harris Shapiro, TSFT (The Focused Stock Trader),
with his website; to help Mr. Shapiro grow his subscriber base; assist with research reports of Mr.
Shapiro’s stock picks that 1 actually liked and provided potential stock pick ideas for his TSFT
subscription newsletter subscriber base. The research reports that 1 provided to l\/Ir. Shapiro for
TSFT subscribers were not sponsored or paid research by any company. 1 was not compensated
by any company that 1 Wrote research reports on during my time as a freelance consultant to
support Mr. Shapiro and TSFT.

10. My initial ca11 with Cemtrex’ management was on June 3, 2016, which provided
me an opportunity to speak with and interact with Cemtrex for the first time ever and to get a better
understanding of the company and the corporate strategy. Prior to June 3, 2016, I had never spoken
to Cemtrex management and never written a report on Cemtrex. On June 6, 2016, Seekz'ng Alpha

published the first and only report 1 have ever written on Cemtrex, and the report was thorough

and very detailed, which was my customary financial blogging style. Also, since 1 was introducing
a new stock pick to my followers, 1 included as much company history and detail in the report for
my followers. Further, much of detailed information including slides, corporate history, and future
outlook in my report was properly cited and based upon Cemtrex’ May 2016 1nvestor presentation,
which was public information and posted on Cemtrex’ website. 1 was not compensated by Cemtrex
for the report 1 wrote on Cemtrex and have never been compensated by any company that 1 have
written research reports on.

11. Pearson’s claims about a “GoPro ruse” in 2016 is false. 1n April 2016, 1 wrote an
article that Was published on SeekingAlpha entitled “Are GoPro and Vuzix Set To Take Flight On
The Enterprise Drone Market‘?”. The article was fact based and backed up by commonly
referenced market research related to future drone hardware growth. The article explained the
potential synergies between GoPro technology and Vuzix smart glasses and what the smart glasses
attachment rate into the commercial drone space could generate for potential revenue. This article
Was by no means a “GoPro ruse” as falsely suggested by Pearson.

12. More-over, Pearson’s claims of an “Alexa ruse” in 2018 are false. Vuzix broke the
news about showing the Blade with Amazon Alexa at CES 2018 (Which was approved in advance
by 'Amazon) on January 4, 2018 and as reported on by Bloomberg on January 5, 2018. As noted
in the Bloomberg article, “Amazon confirmed that Rochester, New York-based Vuzix’ device
Will be the first smart glasses With Alexa.”

13. The Vuzix brand and Vuzix Blade, the first smart glasses with Alexa was
subsequently mentioned in numerous articles in January 2018. Contrary to Pearson’s false
statements, Vuzix did not pay any journalist or media outlet. As the Director of Communications

and 1nvestor Relations for Vuzix at the time, 1 kept Vuzix followers and investors as informed as

possible by sharing a number of articles written during this period on T witter and other social
channels, which is standard business practice for a communication and investor relations director
of a public company.

14. I began researching Vuzix in January 2015 after 1ntel Corporation invested nearly
$25 million in Vuzix and began covering the stock for my Wall Street Forensics subscribers weeks
later in January 2015. 1 did not have any business relationship with Vuzix prior to be being hired
by the company in February 2017. The first time 1 was paid by Vuzix Was when 1 received my
first paycheck as an employee of Vuzix in February 2017.

15. F or the reasons stated, 1 respectfully request that Pearson’s motion to dismiss and
special motion be denied in their entirety.

1 declare under penalty of perjury that the forgoing is true and correct

Executed on this 22nd day of April 2019.

,%,/6 /ZL--"_"_"
MATTHEW S. MARGOLIS

Dated: April 22, 2019
West Henrietta, New York

